MEMORANDUM**
Hector Marlin Hernandez, a native and citizen of Honduras, petitions for review of *249the Board of Immigration Appeals’ summary affirmance of the Immigration Judge’s (“IJ”) order denying his application for asylum and withholding of removal, and relief under the Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252. We deny the petition.
Hernandez’s sole contention before this Court is that the IJ erred in finding that he knowingly filed a frivolous asylum application pursuant to 8 U.S.C. § 1158(d)(6). The IJ’s finding pursuant to the regulations was adequately supported by the record. See 8 C.F.R. § 208.20 (“asylum application is frivolous if any of its material elements is deliberately fabricated.”).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.